DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/27/2021.
Claim(s) 6, 17, 28 and 39 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-5, 7-16, 18-27, 29-38 and 40-44 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 6/7/2021 and 7/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pages 11-14 , filed 7/27/2021, with respect to the rejection of claims 1-44 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-5, 7-16, 18-27, 29-38 and 40-44 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Qualcomm Incorporated: “Resource Management in IAB Network,” 3GPP Draft, 3GPP TSG RAN WG1 Meeting #94bis, R1-181258 (Non-Patent Literature Documents citation #010 listed on IDS dated 4/6/2020, teaches an extended SFI with UL feedback message (see section 2.3).
A close reference, Park et al. US 20200145967 (U.S. Patent Documents citation #005 listed on IDS dated 2/26/2021), teaches communication of a control message from an access node to a wireless device, where the control message includes a HARQ feedback timing indicator (see para. 0486).
A close reference, Yoshioka et al. US 20210259006, teaches a UE determining whether or not to piggyback HARQ-ACK based on the value of DAI (see para. 0116-0117).
A close reference, Rico Alvarino et al. US 20170034850, teaches indicating in a DL grant whether a MTC UE should send and ACK/NACK (see para. 0096).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-5 and 7-11, the cited prior art either alone or in combination fails to teach the combined features of:



As per claim(s) 12-16 and 18-22, the cited prior art either alone or in combination fails to teach the combined features of:

receive, from a parent access node, downlink signaling indicating a slot format and comprising a field with a value that indicates a feedback request.

As per claim(s) 23-27 and 29-33, the cited prior art either alone or in combination fails to teach the combined features of:

means for receiving, from a parent access node, downlink signaling indicating a slot format and comprising a field with a value that indicates a feedback request.

As per claim(s) 34-38 and 40-44, the cited prior art either alone or in combination fails to teach the combined features of:

.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Michael K Phillips/Examiner, Art Unit 2464